 


110 HR 439 IH: Servitude and Emancipation Archival Research ClearingHouse Act
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 439 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Cummings (for himself, Mr. Grijalva, Mr. Gonzalez, Mr. Wynn, Mr. Ruppersberger, Mr. Watt, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To establish a servitude and emancipation archival research clearinghouse in the National Archives. 
 
 
1.Short titleThis Act may be cited as the Servitude and Emancipation Archival Research ClearingHouse Act or the SEARCH Act. 
2.Establishment of National Archives database of historic records regarding servitude and emancipation 
(a)In generalThe Archivist of the United States shall establish, as a part of the National Archives, a national database consisting of historic records of servitude and emancipation in the United States to assist African Americans in researching their genealogy. 
(b)MaintenanceThe database shall be maintained by the National Historical Publications and Records Commission. 
(c)Authorization of appropriationsThere are authorized to be appropriated— 
(1)$5,000,000 to establish the database; and 
(2)$5,000,000 to provide grants to States and colleges and universities to preserve local records of servitude and emancipation. 
 
